IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,225




EX PARTE DENNIS RAYMOND DURHAM, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W88-98888-V(A) IN THE 292ND DISTRICT COURT
FROM DALLAS  COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to burglary of a
habitation and was sentenced to fifteen years’ imprisonment.  He did not appeal. 
            Applicant contends, inter alia, that he is illegally confined because he was denied street time
credit which would result in the discharge of his sentence.  The record reflects that Applicant was
released to parole on November 12, 1991.  On September 4, 1999, Applicant was arrested in Polk
County, Iowa, on a parole revocation warrant from Texas.  That same day, Polk County, Iowa
authorities released Applicant despite the fact that Texas wished to extradite him.  Subsequently,
Applicant’s parole was not revoked until November 2, 2007, after he was finally arrested on the
parole revocation warrant.  
            An individual is entitled to time credit toward the expiration or discharge of a sentence when
the individual, through no fault of his or her own, was erroneously released from custody.  Ex parte
Baker, __ S.W.3d __ , 2009 WL838533 (Tex. Crim. App. 2009); Ex parte Rowe, 277 S.W.3d 18 
(Tex. Crim. App. 2009); Ex parte Hale, 117 S.W.3d 866 (Tex. Crim. App. 2003).  We find,
therefore, that applicant is entitled to time credit from the date he was erroneously released until the
date his parole was revoked, namely: eight years, one month, and twenty-nine days.  Applicant’s
remaining grounds for relief are denied.   
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: September 23, 2009
Do not publish